Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 08 February 2021 has been considered but does not overcome the art of record.  New rejections based on applicant’s amendments are recited below.  Claims 1-24 are currently pending.

Claim Rejections - 35 USC § 103
Claims 1-5, 7-12, 14-15, 17-20 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over D-9000-MIL-2 to FSI (FSI) in view of U.S. Patent Application Publication No. 2012/0240371 to Mori (Mori).
Concerning claim 1, FSI discloses a set of nosepieces (see page 6, nosepiece bar), each nosepiece in the set configured to attach to a rivet setting tool, the set of nosepieces comprising: 
a first nosepiece (F390) with a longitudinal bore having a first diameter and a first color; and 
a second nosepiece (F391) with a longitudinal bore having a second diameter that is different than the first diameter and a second color that is different than the first color.
However it does not disclose the nosepieces having an O-ring.  

It would have been obvious to a person of ordinary skill in the art at the time of the invention to replace the structure of the nosepieces of FSI with the structure of Mori because, as disclosed by Mori, this allows for having a nosepiece that prevents the rivet from falling out of the nosepiece and prevents the ruptured mandrel from sticking out of the nose piece after fastening (¶10).
As FSI discloses the entire nosepiece being colored based on the size of the rivet, then the combination would disclose the external surfaces of the nosepieces would be colored accordingly, including the O-ring (as that is also seen externally).  
Concerning claim 2, the combination of FSI in view of Mori, specifically the nosepiece having the structural shape of Mori, does not disclose wherein each of the nosepieces further comprises a hexagonal ledge.
However, FSI specifically discloses that such a hexagonal ledge is well known in the art (see F142, F143, and F159 for example).  It would have been obvious to the skilled artisan at the time of the invention to construct the apparatus of the combination where the nosepieces further comprises a hexagonal ledge as such determination would result during routine engineering practices and experimentation.  Accordingly, because both FSI and Mori are directed to the same thing, nosepieces for a rivet tool, it would have been obvious to a person of ordinary skill in the art at the time of the invention to KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)) the courts held that combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  Accordingly a simple substitution of the ledge of Mori, as applied to the combination, with the hexagonal ledge of FSI will obtain predictable results and is therefore obvious and proper combination of the references is made.
Concerning claim 3, Mori, as applied to FSI, discloses each of the nosepieces further comprises a circumferential groove (13) in which their respective O-ring (12) is arranged.
Concerning claim 4, Mori, as applied to FSI, discloses each of the nosepieces further comprises a radial bore (10) in communication with their respective longitudinal bore and their respective circumferential groove, wherein each of their respective detents includes a ball detent (11) arranged in the respective radial bore, and wherein each ball detent is biased radially inward by their respective O-ring.
Concerning claim 5, Mori, as applied to FSI, discloses wherein in a biased position, each ball detent (11) projects into their respective longitudinal bore (6).
Concerning claim 7, FSI in view of Mori discloses: a third nosepiece with a third longitudinal bore having a third diameter that is different from the first and 
Concerning claim 8, FSI in view of Mori discloses the first diameter is 3/32" (F390 of FSI), the second diameter is 1/8" (F391 of FSI)), the third diameter is 5/32" (F392 of FSI), and the fourth diameter is 3/16" (F393 of FSI).
Concerning claim 9, FSI discloses a rivet tool set, the rivet tool set comprising: 
a rivet tool (see page 37) including 
a housing (F130), 
a pulling mechanism (puller shaft, see page 37) within the housing, and 
a plurality of jaws (F122) between which a mandrel of a rivet is receivable, the jaws arranged within a setting end of the housing; and 
a set of nosepieces (see page 6), 
each nosepiece in the set removably attachable to the setting end of the housing, the set of nosepieces including 
a first nosepiece with a longitudinal bore having a first diameter and an 0- ring having a first color; and 

a first nosepiece (F390) with a longitudinal bore having a first diameter and a first color; and 
a second nosepiece (F391) with a longitudinal bore having a second diameter that is different than the first diameter and a second color that is different than the first color.
However it does not disclose the nosepieces having an O-ring.  
Mori discloses a nosepiece configured to attach to a rivet setting tool and the nosepiece (3) has a longitudinal bore (6) having a first diameter, a detent (11) and an O-ring (12) configured to bias the detent.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to replace the structure of the nosepieces of FSI with the structure of Mori because, as disclosed by Mori, this allows for having a nosepiece that prevents the rivet from falling out of the nosepiece and prevents the ruptured mandrel from sticking out of the nose piece after fastening (¶10).
As FSI discloses the entire nosepiece being colored based on the size of the rivet, then the combination would disclose the external surfaces of the nosepieces would be colored accordingly, including the O-ring (as that is also seen externally).
Concerning claim 10, Mori, as applied to FSI, discloses each of the nosepieces further comprises a circumferential groove (13) in which their respective O-ring (12) is arranged.
Concerning claim 11, Mori, as applied to FSI, discloses each of the nosepieces further comprises a radial bore (10) in communication with their respective longitudinal bore and their respective circumferential groove, wherein their respective detents include a ball detent (11) arranged in the respective radial bore, and wherein each ball detent is biased radially inward by their respective O-ring.
Concerning claim 12, Mori, as applied to FSI, discloses wherein in a biased position, each ball detent (11) projects into their respective longitudinal bore (6 of Mori).
Concerning claim 14, FSI in view of Mori discloses: a third nosepiece with a third longitudinal bore having a third diameter that is different from the first and second diameters, a third detent and a third O-ring configured to bias the detent having a third color that is different from the first and second colors, and a fourth nosepiece with a fourth longitudinal bore having a fourth diameter that is different from the first, second, and third diameters, a fourth detent and a fourth O-ring  configured to bias the detent and having a fourth color that is different from the first, second, and third colors (see F392 and F393 of FSI).
Concerning claim 15, FSI in view of Mori discloses the first diameter is 3/32" (F390 of FSI), the second diameter is 1/8" (F391 of FSI)), the third diameter is 5/32" (F392 of FSI), and the fourth diameter is 3/16" (F393 of FSI).
Concerning claim 17, FSI discloses a set of nosepieces (see page 6, nosepiece bar), each nosepiece in the set configured to attach to a rivet setting tool, the set of nosepieces comprising: 
a first nosepiece (F390) with a longitudinal bore having a first diameter and a first color; and 
a second nosepiece (F391) with a longitudinal bore having a second diameter and a second color.
a third nosepiece (F392) with a longitudinal bore having a third diameter and a second color.
a fourth nosepiece (F393) with a longitudinal bore having a fourth diameter and a second color
wherein the first, second, third, and fourth diameters are different from one another and the first, second, third, and fourth colors are different from one another, and wherein the first color indicates that the first diameter corresponds to mandrels of a first rivet size, the second color indicates that the second diameter corresponds to mandrels of a second rivet size, the third color indicates that the third diameter corresponds to mandrels of a third rivet size, and the fourth color indicates that the fourth diameter corresponds to mandrels of a fourth rivet size.
However it does not disclose the nosepieces having an O-ring.  
Mori discloses a nosepiece configured to attach to a rivet setting tool and the nosepiece (3) has a longitudinal bore (6) having a first diameter, a detent (11) and an O-ring (12) configured to bias the detent.

As FSI discloses the entire nosepiece being colored based on the size of the rivet, then the combination would disclose the external surfaces of the nosepieces would be colored accordingly, including the O-ring (as that is also seen externally).
Concerning claim 18, Mori, as applied to FSI discloses each of the nosepieces further comprises a circumferential groove (13) in which their respective O-ring (12) is arranged.
Concerning claim 19, the combination discloses each of the nosepieces further comprises a radial bore (10 of Mori) in communication with their respective longitudinal bore and their respective circumferential groove, wherein each of their respective detents includes a ball detent (11 of Mori) arranged in the respective radial bore, and wherein each ball detent is biased radially inward by their respective O-ring.
Concerning claim 20, Mori, as applied to FSI, discloses wherein in a biased position, each ball detent (11 of Mori) projects into their respective longitudinal bore (6 of Mori).
Concerning claim 22, FSI in view of Mori discloses the first O-ring has a first outer diameter and the second O-ring has a second outer diameter different 
Concerning claim 23, FSI in view of Mori discloses the second diameter of the second longitudinal bore is larger than the first diameter of the first longitudinal bore, and wherein second outer diameter of the second O-ring is larger than the first outer diameter of the first O-ring.
Concerning claim 24, FSI in view of Mori discloses the first O-ring has a first cross- sectional diameter and the second O-ring has a second cross-sectional diameter different from the first cross-sectional diameter (inherently disclosed by the combination as the different sized nosepieces, such as F390-F392, each have a different outer diameter and thus the O-rings must also have a different outer diameters as it is placed on the outer diameter of the nosepiece).

Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over FSI in view of Mori and further in view of CN 2881850 to Yujun (Yujun).
Concerning claims 6 and 13, FSI in view of Mori does not disclose each of the nosepieces further comprises an indicia to indicate a size of the diameter of their respective longitudinal bores.
Yujun discloses a set of tool attachments configured to attached to the end of a tool comprising: sleeve (10) and a colored ring (12) where the color 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to apply using indicia to indicate a size disclosed by Yujun because, as disclosed by Yujun, this allows for easy identification of the attachment’s specifications like size (lines 35-37).  Yujun is analogous art to the combination of FSI in view of Mori because both Yujun and FSI in view of Mori are directed to tool pieces that are attached to a tool (typically handheld) and FSI and Yujun are both directed to making it easy for the user to differentiate the different sized attachment pieces.  As such a person of ordinary skill in the art would have looked at how other tool attachments identify their sizing for the purpose of improved identification of the nose pieces of different diameter longitudinal bores.

Claims 16 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over FSI in view of Mori and further in view of U.S. Patent No. 8,776,338 to Yuan (Yuan).
Concerning claim 16, FSI in view of Mori does not disclose an on-board storage receptacle defining individual recesses configured to respectfully receive the first, second, third, and fourth nosepieces.
Yuan discloses in figure 2 a rivet gun with four nosepieces (70) and an on-board storage receptacle defining individual recesses configured to respectfully 
Because both these references are concerned with a similar problem, i.e. rivet guns with multiple nose pieces, it would have been obvious to a person of ordinary skill in the art at the time of the invention to add the on-board storage of Yuan to FSI in view of Mori.  Examiner notes both references clearly teach reducing the diameter of the tubular material.  In KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)) the courts held that combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. Accordingly a simple addition of the on-board storage of Yuan to FSI in view of Mori will obtain predictable results and is therefore obvious and proper combination of the references is made.
Concerning claim 21, FSI discloses a handle with a grip portion (see page 15 Chart C).  However it does not disclose does not disclose an on-board storage receptacle defining individual recesses configured to respectfully receive the first, second, third, and fourth nosepieces.
Yuan discloses in figure 2 a rivet gun with a handle (10) with a grip portion (12), a pulling mechanism (60), four nosepieces (70) and an on-board storage receptacle defining individual recesses configured to respectfully receive the first, second, third, and fourth nosepieces (three nosepieces are on the handle 11 and the fourth is stored on the sleeve tub (71) wherein the grip portion (12) is disposed between the on-board storage and the pulling mechanism.
KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)) the courts held that combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. Accordingly a simple addition of the on-board storage of Yuan to FSI in view of Mori will obtain predictable results and is therefore obvious and proper combination of the references is made.

Response to Arguments
Applicant's arguments filed 08 February 2021 have been fully considered but they are not persuasive. Applicant argues that the combination would not disclose a nosepiece having a colored O-ring since Yujun does not disclose an O-ring that is configured to bias a detent.  We are in agreement that Yujun does not disclose an O-ring configured to bias a detent and as such, the combination has been changed.  As discussed above, Mori discloses a nosepiece (3) having a longitudinal bore (6), a first detent (11) and an O-ring (12) that is configured to bias the detent (11).  FSI, the primary reference, discloses a number of nosepieces (F390, F391, F392 and F393) where each of these nosepieces are entirely colored based on their sizing (see page 6).  As such when the structure of the nosepieces of FSI are replaced with those of Mori, .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415.  The examiner can normally be reached on M-Th: 8-4, Fri: Flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew Katcoff/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        04/01/2021